Citation Nr: 1020704	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hydronephrosis of 
the left kidney.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active duty from January 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2008, the Board granted the Veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West Supp. 2009) and 38 C.F.R. § 
20.900(c) (2009).

Shortly thereafter, the Board issued a decision in August 
2008 also denying the Veteran's claim, and he appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Veteran was represented by Fredrick Gessner of The 
American Legion in this appeal to the Court.  VA's Office of 
General Counsel represented the Secretary of the agency.  
Pursuant to a Memorandum Decision, the Court issued a single-
judge Order in January 2010 vacating the Board's decision and 
remanding the case for readjudication.  The Court returned 
the file to the Board for compliance with the directives 
specified.  


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for hydronephrosis of the left kidney was denied by a January 
1957 Board decision.

2.  The evidence submitted since the January 1957 Board 
decision pertinent to the claim for service connection for 
hydronephrosis of the left kidney is either cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

The Board decision of January 1957, which denied a claim for 
service connection for hydronephrosis of the left kidney, is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the Veteran's new and 
material claim, providing relevant case law, statutes, and VA 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, and a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), but 
specifically concerning claims for increased ratings, which 
is not the situation here as the Veteran's claim is for 
service connection - and, to be even more exact, is a 
petition to reopen a previously denied, unappealed, claim for 
this.  The Veterans Court's other holdings in Vazquez-Flores 
appear to be intact, that is, regarding the above discussion 
of prejudicial deficiencies in timing or content of VCAA 
notice as they concern claims for service connection.

And, here, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2003 
and September 2004.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
This included apprising him of the deficiencies in the 
evidence when his claim was previously considered in January 
1957 since the September 2004 letter sufficiently explained 
the bases of that prior denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006), wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.  

As for the Dingess requirements, the Board notes that the 
letters did not comply with Dingess, as he was not apprised 
of the downstream disability rating and effective date 
elements of his claim, but this is nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Since the Board will 
conclude below that the preponderance of the evidence is 
against reopening his underlying claim for service 
connection, the downstream disability rating and effective 
date elements of his claim is moot.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and available private medical records.  In addition, he was 
afforded a VA medical examination in October 1949.  A 
specific VA medical opinion is not needed to consider whether 
the Veteran has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.  Therefore, a 
remand for another VA examination or an opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  The 
Board is therefore satisfied VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Hydronephrosis of 
the Left Kidney.

The record reflects that the original claim for service 
connection for hydronephrosis of the left kidney was denied 
by a November 1949 rating decision on the basis that there 
was no evidence of hydronephrosis of the left kidney in 
service or during the presumptive regulatory period.  
Thereafter, the Veteran sought to reopen his claim in April 
1956, and an August 1956 rating decision continued to deny 
the claim on the basis that there was still no evidence of 
hydronephrosis of the left kidney in service or during the 
presumptive regulatory period.  A January 1957 Board decision 
then affirmed the denial of the claim, determining that the 
evidence was against a finding that the Veteran's left kidney 
disorder was related to service or a period of one year after 
service.  The record does not reflect that the Veteran filed 
a timely notice of disagreement with the August 1956 rating 
decision.  Accordingly, it became final when the Veteran 
failed to perfect his appeal of that decision within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

In this instance, since the January 1957 Board decision 
denied the Veteran's claim on the basis that there was still 
no evidence of hydronephrosis of the left kidney in service 
or during the presumptive regulatory period flowing his 
service, the Board finds that new and material evidence would 
consist of medical or competent and credible lay evidence of 
such a chronic disorder in service or within one year 
following separation from service.

In this regard, additional evidence received since the 
January 1957 Board decision includes VA outpatient treatment 
records dated from January 2002 to July 2004; private medical 
treatment records dated from September 1987 to August 2003; a 
September 2002 statement from A. P. Kamath, M.D.; and various 
written statements from the Veteran.  Although this evidence 
shows continued treatment for a kidney condition, it does not 
provide a medical nexus opinion linking the Veteran's 
hydronephrosis of the left kidney to his period of active 
duty service.  

The relevant information in the Veteran's lay statements 
provided to the Board since the January 1957 Board decision 
continue to reflect the Veteran's long standing contention 
that his kidney condition did not begin during his active 
military service, but instead began one month after his 
military service ended in March 1946 (as at least in part 
evidenced by the May 1954 medical statement from Dr. Simmons 
that was of record in January 1957, and noted the Veteran's 
April 1946 complaint of pain in the left flank, and an 
October 1956 statement from the Veteran's accredited 
representative noting the Veteran's submission of this 
statement).  Even considering the Veteran's informal brief to 
the Court in January 2009, his statements concerning when he 
began experiencing pain on his left side are duplicative of 
his original contention that its onset was in 1946.  Thus, 
this evidence is not new.  See Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  It 
always has been his contention that he began experiencing 
left kidney pain in 1946 after his separation from service 
and that he has chronic, meaning permanent, disability as a 
consequence.  So merely reasserting this same allegation is 
not new evidence.

In fact, the Board is not contesting the existence of the 
Veteran's left kidney disorder but whether it may be 
attributable to the Veteran's military service, which was the 
reason for the January 1957 denial.  Regrettably, the Veteran 
has failed to submit any additional evidence, medical or lay, 
other than that which was previously considered in January 
1957, and the evidence submitted is therefore found to be 
neither new nor material.  

In summary, the Board finds that it has no alternative but to 
conclude that the additional evidence, including the 
Veteran's lay statements, and material received in this case 
as to the claim for service connection for hydronephrosis of 
the left kidney does not relate to an unestablished fact 
necessary to substantiate the claim and thus is neither new 
nor material.  Instead, it is redundant of assertions made at 
the time of the previous final denial in January 1957 and 
facts already of record at that time (i.e., the Veteran's 
statements and supporting evidence regarding the onset of 
this disorder), and does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  
Furthermore, in the absence of new and material evidence, the 
benefit-of-the- doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for 
hydronephrosis of the left kidney is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


